Citation Nr: 1721983	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-13 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:  Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 2001 to September 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This case was previously before the Board in September 2015, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The Board notes that in the September 2015 Board remand, the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was remanded for additional development.  A subsequent May 2016 rating decision granted service connection for PTSD and assigned a 70 percent rating effective September 28, 2009.  As there is no indication from the record that the Veteran has disagreed with the effective date or disability rating assigned in that decision, the decision constitutes a full grant of the benefits sought on appeal.  Thus, the Board has limited its consideration accordingly.


FINDING OF FACT

A left knee disability is not etiologically related to the Veteran's active service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 5107(b) (2016); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that in the September 2015 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature and etiology of his left knee disability.  The Veteran was scheduled for the directed examination in January 2017.  The Veteran failed to report for his scheduled examination without explanation.  In the March 2017 supplemental statement of the case, the Veteran was notified of his failure to report and was informed that as a result, his case would be decided based on the evidence of record without consideration of any evidence expected from the scheduled VA examination.  In the September 2015 remand, the Board also directed that appropriate efforts be taken to identify and obtain any outstanding records, to include Reserve service records.  The Board notes that several attempts to obtain the identified records were unsuccessful.  In May 2016, the Veteran was contacted to notify him of VA's inability to obtain the identified records and ask whether he would like to submit additional evidence in support of his appeal.  However, the Veteran was not reachable at either contact phone number VA had of record.  Regardless, the Veteran was notified of the unsuccessful attempts to obtain service records in the March 2017 supplemental statement of the case.  Therefore, the Board finds that there has been compliance with the directives of the September 2015 remand and there is no bar to proceeding with a final decision at this time.  

Entitlement to Service Connection for a Left Knee Disability

The Veteran asserts that he has a left knee disability as a result of his active service.  Specifically, he reports he injured his left knee while jumping off a truck in Iraq in 2003.

Service treatment records (STRs) are silent for complaints of, or treatment for a left knee disability while the Veteran was in active service.  

A review of VA Medical Center (VAMC) treatment records shows the Veteran has reported chronic left knee pain that began in active service and has been present since separation.  September 2009 magnetic resonance imagining (MRI) test results of the left knee showed a partial tear of the posterior horn of the medial meniscus.  The examiner diagnosed the Veteran with left knee tenosynovitis, with a secondary diagnosis of medial meniscal tear.

The Board notes that VA's duty to assist is not a one-way street and the Veteran has some responsibility to aid VA in obtaining evidence to substantiate his claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Further, when a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2016).  As noted above, the Veteran was scheduled for a VA examination to determine the nature and etiology of any currently present left knee disability.  However, the Veteran failed to report for his scheduled examination without explanation.  Therefore, a medical etiology opinion could not be obtained.

Further, while the Veteran is competent to report symptoms such as knee pain, he is not competent to provide a diagnosis of a current knee disability or an opinion linking that diagnosis to his active service, as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide a diagnosis or an etiology opinion in this case.

In sum, while there is evidence of a current diagnosis of a left knee disability, there is no indication from the record that such disability is etiologically related to the Veteran's active service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a left knee disability is not warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disability is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


